DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

STATUS OF CLAIMS
Claims 1-32 are pending in the application, claims 2, 4, 18-20, 22-24, and 27-31 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1, 3, 5-17, 21, 25, 26, and 32 in the reply filed on 14 April 2021 is acknowledged.
Claims 2, 4, 18-20, 22-24, and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 14 April 2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 13/640,066, filed on 9 October 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 10-17, 21, 25, 26, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 6, 8-16, and 19 of copending Application No. 15/990,069 (reference application, referred to herein as "Rinko'069").  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an integrated laminate structure.
Regarding Instant Claim 1:  Rinko'069 claims an integrated laminate structure adapted for optical applications related to wafer technology, cooling channels, greenhouse illumination, window illumination, street lighting, traffic lighting, traffic reflectors or security films, comprising: a first carrier element, configured as an entirely flat, planar element, a second carrier element, configured as a planar element, in which an at least one recessed surface relief pattern is formed having flat surface areas between the recesses, said first carrier element and said second carrier element being composed of an optically substantially transparent material enabling light transmission therethrough, the first carrier element and the second carrier element being laminated together to establish the integrated laminate structure such that the at least one recessed surface relief pattern has been embedded within the established integrated laminate structure, whereby an embedded relief pattern is formed at a flat interface between the entirely flat, planar first carrier element and flat surface areas of the second carrier element, wherein said embedded relief pattern is configured to perform an at least one predetermined optical function relative to incident light (see Claims 1, 10, 15, and 19 of Rinko'069).
Regarding Instant Claim 5:  Rinko'069 claims said second carrier element is a film, optionally being a bendable film (see Claims 1, 5, 10, 15, and 19 of Rinko'069).
Regarding Instant Claim 6:  Rinko'069 claims to further comprise an optically functional film (see Claims 1, 6, 10, 15, and 19 of Rinko'069).
Regarding Instant Claim 10:  Rinko'069 claims at least one element selected from the group consisting of: an embedded relief pattern or a relief form configured to collimate incident light, an embedded relief pattern or a relief form configured for internal light trapping by back-coupling and/or redirecting light back to the direction it arrived at the pattern or form from, and an embedded relief pattern or form configured for internal light coupling and/or redirecting with or without reflective function (see Claims 1, 8, 10, 15, and 19 of Rinko'069).
Regarding Instant Claim 11:  Rinko'069 claims at least partially embedded multilayer pattern of surface relief forms with a common function or at least jointly designed multiple functions, the multilayer pattern being established by one or more carrier elements laminated together in the laminate structure (see Claims 1, 9, 10, 15, and 19 of Rinko'069).
Regarding Instant Claim 12:  Rinko'069 claims that the optical function of the embedded relief pattern further includes at least one function selected from the group consisting of: light directing function, light trapping function, reflective function, transmissive function, transreflective function, coupling function, incoupling function, outcoupling function, polarizing function, diffractive function, refractive function, anti-glare function, anti-clear function, anti-reflection function, collimating function, pre-collimation function, lens function, converging function, diverging function, wavelength modifying function, scattering function, coloring function, medium distribution function, and diffusing function (see Claims 1, 10, 15, and 19 of Rinko'069).
Regarding Instant Claim 13:  Rinko'069 claims that the first carrier element, the second carrier element or a further carrier element comprises at least one material selected from the group consisting of: plastic, elastomer, polymer, glass, semiconductor, silicon, adhesive, resin, and ceramic material (see Claims 1, 10, 11, 15, and 19 of Rinko'069).
Regarding Instant Claim 14:  Rinko'069 claims to further comprise a functional surface layer (see Claims 1, 10, 12, 15, and 19 of Rinko'069).
Regarding Instant Claim 15:  Rinko'069 claims that said functional surface layer is a coating, a film, a surface relief pattern or a combination thereof and wherein said surface layer has at least one function selected from the group consisting of: anti-reflection function, hydrophobic function, hydrophilic function, and self-cleaning function (see Claims 1, 10, 12, 13, 15, and 19 of Rinko'069).
Regarding Instant Claim 16:  Rinko'069 claims the surface relief pattern comprises a number of surface relief forms of sub-micron size (see Claims 1, 10, 14, 15, and 19 of Rinko'069).
Regarding Instant Claim 17:  Rinko'069 claims the surface relief pattern comprises at least one form selected from the group consisting of: a groove, a protrusion, a ridge, a recess, a binary form, a slanted form, a rectangular form, a quadratic form, a triangular form, a grating pixel form, a trapezoidal form, an isosceles trapezoidal form, and a lens form (see Claims 1, 10, 15, and 19 of Rinko'069).
Regarding Instant Claim 21:  Rinko'069 claims a light coupling or light transmission element (e.g. solar cell structure), comprising the integrated laminate structure (see Claims 1, 10, 15, 16, and 19 of Rinko'069).
Regarding Instant Claim 25:  Rinko'069 claims an element (e.g. solar cell structure) comprising the integrated laminate structure and having at least one function selected from the group consisting of: light directing function, light trapping function, reflective function, transmissive function, transreflective function, coupling function, incoupling function, outcoupling function, polarizing function, diffractive function, refractive function, anti-glare function, anti-clear function, anti-reflection function, collimating function, pre-collimation function, lens function, converging function, diverging function, wavelength modifying function, scattering function, coloring function, medium distribution function, and diffusing function (see Claims 1, 10, 15, 16, and 19 of Rinko'069).
Regarding Instant Claim 26:  Rinko'069 claims at least two carrier elements laminated together such that the at least one surface relief pattern of either element is embedded within the laminate structure (see Claims 1, 10, 15, and 19 of Rinko'069).
Regarding Instant Claim 32:  Rinko'069 claims the embedded relief pattern formed at the flat interface between first and second carrier elements comprises a number of related, optically functional cavities (see Claims 1, 10, 15, and 19 of Rinko'069).
Regarding Instant Claim 3:  Rinko'069 claims that the cavities comprise substantially air or other gaseous medium, with the refractive index different from the refractive index of the material of said second carrier element and/or said first carrier element (see Claims 1, 3, 10, 15, and 19 of Rinko'069).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 3 is objected to because of the following informalities:
With Regards to Claim 3:  Claim 3 recites "said second carrier element and/or said first carrier element" on lines 4 to 5, which appears to be a typographical error; recommend correcting this to read as "said second carrier element and[[and/or]] said first carrier element".
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 11:  Instant claim 11 recites "comprising at least partially embedded multilayer pattern of surface relief forms" on lines 1 to 2.  Instant claim 1, from which claim 11 depends, recites "an embedded relief pattern" on line 19.  In the instant case, the claim has two conflicting interpretations: (1) that said "at least partially embedded multilayer patter of surface relief forms" is a different structural feature from said "embedded relief pattern"; or (2) that said "at least partially embedded multilayer patter of surface relief forms" is the same structural feature as said "embedded relief pattern".  For the purpose of examination, the limitation will be interpreted under the latter.
With Regards to Claim 11:  Instant claim 11 recites "one or more carrier elements laminated together" on line 4.  Instant claim 1, from which claim 11 depends, recites that the integrated laminate structure comprises "a first carrier element" on line 5 and a "second carrier element" on line 8.  In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations: (1) that said "one or more carrier elements" encompasses the "first carrier element" and "second carrier element"; or (2) that said "one or more carrier elements" are different from the "first carrier element" and "second carrier element".  For the purpose of examination, the limitation will be interpreted under the former.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.— Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 17:  Instant claim 17 recites the limitation --the surface relief pattern comprises at least one form selected from the group consisting of: a groove, a protrusion, a ridge, a recess, [...]--.  Instant claim 1, from which claim 17 depends, recites the limitation that --at least one recessed surface relief pattern is formed having flat surface areas between recesses-- on lines 9 to 10.  In that said "surface relief pattern" is already defined by the claims to comprise "recesses", the limitations of claim 17 are deemed to be of improper dependent form, because they fail to further limit the subject matter of the claim to which it depends.  
With Regards to Claim 26:  Instant claim 26 recites the limitation --at least two carrier elements laminated together such that the at least one surface relief pattern of either element is embedded within the laminate structure-- on lines 1 to 6.  Instant claim 1, from which claim 26 depends, recites that "a first carrier element configured as an entirely flat, planar element" on line 5.  In the instant case, claim 26 is deemed to be of improper dependent form because it fails to include all limitations of the claim upon which it depends.  (In the instant case, the limitation of claim 26 states that either carrier element can have the surface relief pattern, which broadens the scope of the parent claim 1, which recites that one of the two carrier elements is flat and planar.)
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8-14, 21, 25, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurachi et al. (US 2009/0213464 A1).
Regarding Claim 1:  Kurachi teaches a light polarizing sheet (ref. #10; which is considered equivalent to the claimed "integrated laminate structure") comprising a first sheet isotropic lens sheet (ref. #14) and a second sheet prism sheet (ref. #12; which is considered equivalent to the claimed "second carrier element"), wherein the prism sheet comprises a flat sheet-shaped substrate portion (ref. #16) and a plurality of columnar prism portions (ref. #18; which is considered equivalent to the claimed "at least one recessed surface relief pattern" and "embedded relief pattern") disposed on one side of the substrate portion, the columnar prism, trapezoidal in cross-section, has at its peak a flat portion (ref. #18a; which are considered equivalent to the claimed "flat surface areas"), and wherein the isotropic lens sheet comprises a flat sheet-shaped substrate portion (ref. #20; which is considered equivalent to the claimed "first carrier element, configured as an entirely flat, planar element") (figure 1, [0060]-[0062], and [0066]-[0068] of Kurachi).  Kurachi also teaches that the flat sheet-shaped substrate portion and the prism sheet are formed of a transparent resin material ([0061]-[0062] and [0067]-[0068] of Kurachi).  It is also taught by Kurachi that the flat portion of the columnar prism portion is adhered to the other side of the isotropic lens sheet, such that the prism sheet becomes integrated with the isotropic lens sheet (figure 1 and [0073] of Kurachi).  Kurachi further teaches that the prism film controls the diminution of luminance of light diffused and polarized by the light polarizing sheet ([0066] of Kurachi).
Regarding Claim 5:  Kurachi teaches that said second carrier element is a film ([0061]-[0063] of Kurachi).
Regarding Claim 6:  Kurachi teaches that the integrated laminate structure further comprise an optically functional film (ref. #22, "multiple particles"; and ref. #24, "transparent binder") (figure 1 and [0067] of Kurachi).
Regarding Claim 8:  Kurachi teaches that the relief pattern is configured to establish a visual message when cooperating with incident light, wherein the message may exhibit a picture (figure 1, [0058]-[0059], and [0066] of Kurachi).
Regarding Claim 9:  Kurachi teaches that the integrated laminate structure is configured to exhibit informative and/or commercial visual message ([0058]-[0059] of Kurachi).
Regarding Claim 10:  Kurachi teaches at least one element consisting of an embedded relief pattern or a relief form configured to collimate incident light ([0066] of Kurachi).
Regarding Claim 11:  Kurachi teaches that the integrated laminate structure comprises at least partially embedded multilayer pattern of surface relief forms with a common function or at least jointly designed multiple functions, the multilayer pattern being established by one or more carrier elements laminated together in the laminate structure (figure 1 and [0058]-[0059], and [0066] of Kurachi).
Regarding Claim 12:  Kurachi teaches that the optical function of the embedded relief pattern further includes at least one function selected from the group consisting of: light directing function and collimating function ([0066] of Kurachi).
Regarding Claim 13:  Kurachi teaches that the first carrier element, the second carrier element or a further carrier element comprises at least one material selected from the group consisting of a resin ([0063] and [0068] of Kurachi).
Regarding Claim 14:  Kurachi teaches that the integrated laminate structure further comprises a functional surface layer (ref. #22, "multiple particles"; and ref. #24, "transparent binder") (figure 1 and [0067] of Kurachi).
Regarding Claim 21:  Kurachi teaches a light coupling or light transmission element, comprising the integrated laminate structure ([0058]-[0059] of Kurachi).
Regarding Claim 25:  Kurachi teaches an element comprising the integrated laminate structure and having at least one function selected from the group consisting of: light directing function and diffusing function ([0058]-[0059] of Kuarchi).
Regarding Claim 32:  Kurachi teaches that the embedded relief pattern formed at the flat interface between first and second carrier elements comprises a number of related, optically functional cavities (figure 1 and [0066] of Kurachi).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al. (US 2009/0213464 A1) as applied to claim 1 above, and further in view of Hecker (US 5,426,879 A).
Kurachi is relied upon as stated above.
Regarding Claim 7:  Kurachi discloses the claimed integrated laminate structure, but fails to disclose it as --further comprising an indicative element in the form of a film or a layer provided with a visually indicative surface configured as a visually indicative sign, a poster or plate surface to exhibit a visual message, wherein the visually indicative surface comprises a picture printed thereon and/or a number of printed symbols, letters, and/or numbers--.
Hecker discloses a natural daylight window simulation unit ([Col. 4: li. 17-20] of Hecker) comprising a front member (ref. #31) that present simulated outside environments that are evenly backlighted ([Col. 2: li. 51-58] of Hecker).  Hecker also discloses that the front member comprises a sheet of transparent material (ref. #32), which has an indicia imprinted thereon representing an outdoor view, and vertically-polarizing panel member (ref. #34) ([Col. 4: li. 31-38] and [Col. 5: li. 20-32] of Hecker).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the front member of Hecker with the integrated laminate structure disclosed by Kurachi in order to have --an indicative element in the form of a film or a layer provided with a visually indicative surface configured as a visually indicative sign, a poster or plate surface to exhibit a visual message, wherein the visually indicative surface comprises a picture printed thereon and/or a number of printed symbols, letters, and/or numbers--.  One of ordinary skill in the art would have been motivated to have combined the front member of Hecker with the integrated laminate structure disclosed by Kurachi, from the stand-point of providing uniform illumination ([0002] of Kurachi; and [Col. 2: li. 51-58] of Hecker).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781